EXHIBIT 10.36

 



 



 

 

LOAN AGREEMENT

 

Dated as of November 22, 2017

 

Between

 

1815 Carnegie LLC,

a California limited liability company,

as Borrower

 



and

 

RD Carnegie LLC,

a Delaware limited liability company,

as Lender



 

PROPERTY: 1815 Carnegie Avenue, Santa Ana, California

 



 



 

 



   

   



 

TABLE OF CONTENTS

 



 

 

 

Page

 

 

 

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

Section 1.1

Specific Definitions

1

 

 

 

 

 

 

ARTICLE 2 THE LOAN

8

 

 

Section 2.1

The Loan

8

 

 

2.1.1

Agreement to Lend and Borrow

8

 

 

2.1.2

Single Disbursement to Borrower

8

 

 

2.1.3

The Note

8

 

 

2.1.4

Use of Proceeds

8

 

 

Section 2.2

Interest Rate

8

 

 

2.2.1

Interest Rate

8

 

 

2.2.2

Default Rate

8

 

 

2.2.3

Interest Calculation

9

 

 

2.2.4

Usury Savings

9

 

 

Section 2.3

Loan Payments.

9

 

 

2.3.1

Payments

9

 

 

2.3.2

Payments Generally

9

 

 

2.3.3

Payment on Maturity Date

9

 

 

2.3.4

Late Payment Charge

9

 

 

2.3.5

Method and Place of Payment

10

 

 

Section 2.4

Prepayment

10

 

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

10

 

 

Section 3.1

Borrower Representations

10

 

 

3.1.1

Organization; Special Purpose

10

 

 

3.1.2

Proceedings; Enforceability

10

 

 

3.1.3

No Conflicts

11

 

 

3.1.4

Litigation

11

 

 

3.1.5

Agreements

11

 

 

3.1.6

Consents

11

 

 

3.1.7

Property; Title.

11

 

 

3.1.8

ERISA; No Plan Assets

12

 

 

3.1.9

Compliance

13

 

 

3.1.10

Financial Information

13

 

 

3.1.11

Easements; Utilities and Public Access

13

 

 

3.1.12

Assignment of Leases

14

 

 

3.1.13

Insurance

14

 

 

3.1.14

Flood Zone

14

 

 

3.1.15

Physical Condition

14

 

 

3.1.16

Boundaries

14

 

 

3.1.17

Leases

14

 

 

3.1.18

Tax Filings

14

 

 

3.1.19

No Fraudulent Transfer

15

 





 

 

i


   

 

TABLE OF CONTENTS CONTINUED

 



 

 

 

Page

 

 

 

 

 

 

 

3.1.20

Federal Reserve Regulations

15

 

 

3.1.21

Organizational Status

15

 

 

3.1.22

Bank Holding Company

15

 

 

3.1.23

No Casualty

15

 

 

3.1.24

Purchase Options

15

 

 

3.1.25

FIRPTA

15

 

 

3.1.26

Investment Company Act

16

 

 

3.1.27

Fiscal Year

16

 

 

3.1.28

Other Debt

16

 

 

3.1.29

Contracts

16

 

 

3.1.30

Full and Accurate Disclosure

16

 

 

3.1.31

Other Obligations and Liabilities

16

 

 

3.1.32

Intellectual Property/Websites

16

 

 

3.1.33

Illegal Activity

16

 

 

3.1.34

Additional Representations.

16

 

 

Section 3.2

Survival of Representations

17

 

 

 

 

ARTICLE 4 BORROWER COVENANTS

17

 

 

Section 4.1

Payment and Performance of Obligations

17

 

 

Section 4.2

Due on Sale and Encumbrance; Transfers of Interests

17

 

 

Section 4.3

Liens

18

 

 

Section 4.4

Special Purpose

18

 

 

Section 4.5

Existence; Compliance with Legal Requirements

18

 

 

Section 4.6

Taxes and Other Charges

18

 

 

Section 4.7

Litigation

19

 

 

Section 4.8

Title to the Property

19

 

 

Section 4.9

Financial Reporting

19

 

 

4.9.1

Generally

19

 

 

4.9.2

Quarterly Reports

19

 

 

4.9.3

Annual Reports

20

 

 

4.9.4

Breach

21

 

 

4.9.5

Qualifications

21

 

 

Section 4.10

Access to Property

21

 

 

Section 4.11

Leases

21

 

 

4.11.1

Generally

21

 

 

4.11.2

Covenants

21

 

 

4.11.3

Security Deposits

22

 

 

Section 4.12

Repairs; Maintenance and Compliance; Alterations

22

 

 

4.12.1

Repairs; Maintenance and Compliance

22

 

 

4.12.2

Alterations

22

 

 

Section 4.13

Approval of Major Contracts

23

 

 

Section 4.14

Performance by Borrower; Compliance with Agreements

23

 

 

Section 4.15

Licenses; Intellectual Property; Website

23

 

 

4.15.1

Licenses

23

 

 

4.15.2

Intellectual Property

23

 





 

 

ii


   

 

TABLE OF CONTENTS CONTINUED

 



 

 

 

Page

 

 

 

 

 

 

 

Section 4.16

Further Assurances

23

 

 

Section 4.17

Estoppel Certificates

24

 

 

Section 4.18

Notice of Default

24

 

 

Section 4.19

Cooperate in Legal Proceedings

24

 

 

Section 4.20

Indebtedness

24

 

 

Section 4.21

Business and Operations

24

 

 

Section 4.22

Dissolution

24

 

 

Section 4.23

Debt Cancellation

25

 

 

Section 4.24

Affiliate Transactions

25

 

 

Section 4.25

No Joint Assessment

25

 

 

Section 4.26

Principal Place of Business

25

 

 

Section 4.27

Change of Name, Identity or Structure

25

 

 

Section 4.28

Costs and Expenses

25

 

 

Section 4.29

Indemnity

26

 

 

Section 4.30

ERISA

27

 

 

Section 4.31

Patriot Act Compliance

27

 

 

 

 

ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION

29

 

 

Section 5.1

Insurance

29

 

 

5.1.1

Insurance Policies

29

 

 

5.1.2

Insurance Company

33

 

 

Section 5.2

Casualty

34

 

 

Section 5.3

Condemnation

34

 

 

Section 5.4

Restoration

34

 

 

 

 

ARTICLE 6 PERMITTED TRANSFERS

39

 

 

Section 6.1

Permitted Transfers

39

 

 

Section 6.2

Cost and Expenses; Searches; Copies

40

 

 

Article 7 DEFAULTS

40

 

 

Section 7.1

Events of Default

40

 

 

Section 7.2

Remedies

42

 

 

7.2.1

Acceleration

42

 

 

7.2.2

Remedies Cumulative

42

 

 

7.2.3

Lender’s Right to Perform

43

 

 

 

 

ARTICLE 8 SECONDARY TRANSACTIONS

43

 

 

Section 8.1

Secondary Transaction

43

 

 

Section 8.2

Cooperation; Execution; Delivery

43

 

 

Section 8.3

Costs and Expenses

43

 

 

 

 

ARTICLE 9 MISCELLANEOUS

44

 

 

Section 9.1

Survival; Successors and Assigns

44

 

 

Section 9.2

Lender’s Discretion; Rating Agency Review Waiver

44

 

 

Section 9.3

Governing Law

44

 

 

Section 9.4

Modification, Waiver in Writing

45

 





 

 

iii


   

 

TABLE OF CONTENTS CONTINUED

 



 

 

 

Page

 

 

 

 

 

 

 

Section 9.5

Notices

46

 

 

Section 9.6

Waiver of Trial by Jury

46

 

 

Section 9.7

Headings, Schedules and Exhibits

47

 

 

Section 9.8

Severability

47

 

 

Section 9.9

Preferences

47

 

 

Section 9.10

Waiver of Notice

47

 

 

Section 9.11

Remedies of Borrower

47

 

 

Section 9.12

Offsets, Counterclaims and Defenses

47

 

 

Section 9.13

No Joint Venture or Partnership; No Third Party Beneficiaries

48

 

 

Section 9.14

Publicity

48

 

 

Section 9.15

Waiver of Marshalling of Assets

48

 

 

Section 9.16

Certain Waivers

48

 

 

Section 9.17

Conflict; Construction of Documents; Reliance

49

 

 

Section 9.18

Prior Agreements

49

 

 

Section 9.19

Taxes

49

 

 

Section 9.20

Counterparts

49

 

 

Section 9.21

California Code of Civil Procedure Section 726

50

 

 

Section 9.22

Post-Closing Covenant

50

 





 



Schedules and Exhibits

 



Schedules:

 

 

Schedule I -

Definition of Special Purpose Bankruptcy Remote Entity

 

 

Exhibits:

 

 

Exhibit A -

Legal Description



 

 

iv


   



 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of November 22, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between RD Carnegie LLC, a Delaware limited liability company,
having an address at c/o RD Advisors, 341 West 38th Street, Suite 800, New York,
New York 10018 (together with its successors and assigns, collectively,
“Lender”), and 1815 Carnegie LLC, a California limited liability company, having
an address at 2040 Main Street, Suite 225, Irvine, California 92614 (together
with its permitted successors and assigns, collectively, “Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Specific Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty percent (20%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean an amount equal to twenty percent (20%) of the

Outstanding Principal Balance of the Loan.

 

“Approved Accounting Method” shall mean GAAP or the income tax basis of
accounting method (which such methods are as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the accounting profession)) as utilized by Borrower
in the preparation of financial data, so long as the same is and remains in
general use by significant segments of the United States accounting profession
and is consistently applied throughout the term of the Loan (both as to the
application of the rules governing such accounting method and the choice of
which accounting method to apply).

 

  1

   



 

“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of New York.

 

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.

 

“Closing Date” shall mean the date of the funding of the Loan (which is
anticipated to be November 22, 2017).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums due to Lender from time to time in
respect of the Loan under the Note, this Agreement, the Deed of Trust, the
Environmental Indemnity or any other Loan Document.

 

“Deed of Trust” shall mean that certain first priority Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated the date
hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

  2

   



 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) twenty-four percent (24%) per
annum.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower or Guarantor, or is
treated as a single employer together with Borrower or Guarantor under Section
414 of the Code or Title IV of ERISA.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance
Proceeds.

 

“Guarantor” shall mean Terra Tech Corp., a Nevada corporation, which does
business in California as 2040 Main Street Corp., or any other Person that now
or hereafter guarantees any of Borrower’s obligations under any Loan Document.

 

“Guaranty” shall mean that certain Guaranty Agreement of even date herewith from
Guarantor for the benefit of Lender.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss, (vii) all obligations under any PACE Loans and (viii) any other
contractual obligation for the payment of money which are not settled within
thirty (30) days.

 

  3

   



 

“Independent Accountant” shall mean a firm of nationally recognized, certified
public accountants which is not affiliated with Borrower or Guarantor, and which
is selected by Borrower and reasonably acceptable to Lender.

 

“Interest Rate” shall mean the following rates (or, when applicable pursuant to
this Agreement or any other Loan Document, the Default Rate):

 



For the first 12 months of the Loan

12%

For the second 12 months of the Loan

12.5%

For the third 12 months of the Loan

13%

For the 12 month extension period (if applicable)

13.5%



 

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and every modification, amendment or other agreement (whether written
or oral and whether now or hereafter in effect) relating to such lease,
sublease, sub- sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, whether before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan,
Borrower, Guarantor or the Property or any part thereof or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Securities
Act, the Exchange Act, Regulation AB, the rules and regulations promulgated
pursuant to the Dodd- Frank Wall Street Reform and Consumer Protection Act,
zoning and land use laws, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including any which may (i) require
repairs, modifications or alterations in or to the Property or any part thereof,
or (ii) in any way limit the use and enjoyment thereof.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, or
any agreement to enter into or create any of the foregoing, on or affecting all
or any portion of the Property or any interest therein, or any direct or
indirect interest in Borrower, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

  4

   



 

“Loan” shall mean the loan in the original principal amount of Four Million Five
Hundred Thousand Dollars ($4,500,000.00) made by Lender to Borrower pursuant to
this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Deed of
Trust, the Assignment of Leases, the Assignment of Agreements, the Environmental
Indemnity, the Guaranty and any other documents, agreements and instruments now
or hereafter evidencing, securing or delivered to Lender in connection with the
Loan, as the same may be (and each of the foregoing defined terms shall refer to
such documents as they may be) amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Major Contract” shall mean (i) any management, brokerage or leasing agreement,
(ii) any contract or agreement of any kind (other than Leases) of a material
nature (materiality for these purposes to include, without limitation, contracts
which extend beyond one year (unless cancelable on thirty (30) days or less
notice without requiring the payment of termination fees or payments of any
kind)), or (iii) any contract or agreement with an Affiliate of Borrower, in any
case relating to the ownership, management, use, operation, maintenance, repair
or restoration of the Property (other than Leases), whether written or oral.

 

“Material Alteration” shall mean any alteration affecting structural elements of
the Improvements, utility or HVAC system contained in any Improvements or the
exterior of the Property, the cost of which (when cumulated with all prior
Material Alterations) exceeds the Alteration Threshold; provided, however, that
in no event shall (i) any Required Repairs, (ii) any tenant improvement work
performed pursuant to any Lease existing on the date hereof or entered into
hereafter in accordance with the provisions of this Agreement, or (iii)
alterations performed as part of a Restoration, constitute a Material
Alteration..

 

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
stated Maturity Date, by declaration of acceleration, extension or otherwise.
The Maturity Date shall be the date which is three (3) years after the date of
this Agreement; provided, however, that Borrower may extend the Maturity Date
one (1) time for a twelve (12) month period by delivering notice to Lender at
least thirty (30) days before the stated Maturity Date, and by concurrently
paying to Lender an Extension Fee equal to one percent (1%) of the then
Outstanding Principal Balance.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month.

 

  5

   



 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer or manager of Borrower.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended, extended or replaced from time to
time, and any corresponding provisions of future laws.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority not yet due or delinquent, (iv)
any workers’, mechanics’ or other similar Liens on the Property provided that
any such Lien is bonded or discharged within thirty (30) days after Borrower
first receives written notice of such Lien or which is being contested in good
faith in accordance with the requirements of Section 4.3 and (v) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Property” shall mean the parcel or parcels of real property described on
Exhibit A attached hereto and made a part hereof, the Improvements now or
hereafter erected or installed thereon and all personal property owned by
Borrower and encumbered by the Deed of Trust, together with all rights
pertaining to such property and Improvements, all as more particularly described
in the Granting Clauses of the Deed of Trust.

 

  6

   



 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Rents” shall mean all rents, rent equivalents, “additional rent” (i.e.
pass-throughs for operating expenses, real estate tax escalations and/or real
estate tax pass-throughs, payments by Tenants on account of electrical
consumption, porters’ wage escalations, condenser water charges and tap-in fees,
freight elevator and HVAC overtime charges, charges for excessive rubbish
removal and other sundry charges), moneys payable as damages (including payments
by reason of the rejection of a Lease in a bankruptcy proceeding) or in lieu of
rent or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or any of Borrower’s agents or employees from any and all sources
arising from or attributable to the Property and the Improvements, including all
receivables, signage income, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of the Property or rendering of services by
Borrower or any of Borrower’s agents or employees, and Insurance Proceeds, if
any, from business interruption or other loss of income insurance, but only to
the extent such Insurance Proceeds are treated as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(e) hereof.

 

“Restoration” shall mean the repair, restoration and re-tenanting of the
Property after a Casualty or Condemnation as nearly as possible to the condition
the Property was in immediately prior to such Casualty or Condemnation, with
such alterations as may be reasonably approved by Lender.

 

“State” shall mean the State of California.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon. In no event shall any Pace Loan be considered a Tax for purposes of
this Agreement.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

“Term” shall mean the entire term of this Agreement (including any extension of
the term as provided herein) which shall expire upon repayment in full of the
Debt and full performance of each and every obligation to be performed by
Borrower pursuant to the Loan Documents.

 

“Title Insurance Policy” shall mean an ALTA lender’s title insurance policy in a
form and with endorsements acceptable to Lender issued with respect to the
Property and insuring the Lien of the Deed of Trust.

 

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2007 or any replacement, reauthorization, extension thereof.

 

  7

   



 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), or the State of New York.

 

Principles of Construction. All references to sections and schedules are to
sections and schedules in or to this Agreement unless otherwise specified.
Unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision hereof or thereof. When used in this Agreement or any
other Loan Document, the word “including” shall mean “including but not limited
to.” Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

 

ARTICLE 2

 

THE LOAN

 

Section 2.1 The Loan.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.

 

2.1.3 The Note. The Loan shall be evidenced by that certain Secured Promissory
Note of even date herewith, in the stated principal amount of Four Million Five
Hundred Thousand Dollars ($4,500,000.00) executed by Borrower and payable to the
order of Lender in evidence of the Loan (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
the “Note”) and shall be repaid in accordance with the terms of this Agreement,
the Note and the other Loan Documents.

 

2.1.4 Use of Proceeds. Borrower shall use proceeds of the Loan to (i) acquire
the Property, including the payment of closing costs related to such
acquisition, and (ii) pay costs and expenses incurred in connection with the
closing of the Loan.

 

Section 2.2 Interest Rate.

 

2.2.1 Interest Rate. Interest on the Outstanding Principal Balance shall accrue
throughout the Term at the Interest Rate.

 

2.2.2 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent not prohibited by applicable law, all other portions of the Debt,
shall accrue interest at the Default 4Rate, calculated from the date such
payment was due or such Default shall have occurred without regard to any grace
or cure periods contained herein. Interest at the Default Rate shall be paid
immediately upon demand, which demand may be made as frequently as Lender shall
elect, to the extent not prohibited by applicable Legal Requirements.

 

  8

   



 

2.2.3 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made (the “Interest Period”) by (B) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
expressed as an annual rate divided by 360) by (C) the Outstanding Principal
Balance. The accrual period for calculating interest due on each Monthly Payment
Date shall be the Interest Period immediately prior to such Monthly Payment
Date.

 

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the Outstanding Principal Balance at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the Outstanding
Principal Balance at a rate in excess of the Maximum Legal Rate, the Interest
Rate shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

Section 2.3 Loan Payments.

 

2.3.1 Payments. On the Closing Date, Borrower shall prepay three (3) full months
of interest on the Unpaid Principal Balance from the Closing Date through the
last day of the third full month immediately following the Closing Date.
Commencing on the first day of the fourth full month immediately following the
Closing Date, and on each Monthly Payment Date thereafter (through and including
the Monthly Payment Date immediately preceding the Maturity Date), Borrower
shall make a payment of interest on the Outstanding Principal Balance accrued at
the Interest Rate during the Interest Period immediately preceding such Monthly
Payment Date (the “Monthly Interest Payment Amount”).

 

2.3.2 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating interest accrual periods, if the day on which such
payment is due is not a Business Day, then amounts due on such date shall be due
on the immediately preceding Business Day. With respect to payment of principal
due on the Maturity Date, interest shall be payable at the Interest Rate,
through and including the day immediately preceding such Maturity Date.

 

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Deed of Trust and the other
Loan Documents.

 

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (other than the Outstanding Principal Balance due and payable
on the Maturity Date) is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Deed of Trust and
the other Loan Documents to the extent permitted by law.

 

  9

   



 

2.3.5 Method and Place of Payment.

 

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the immediately preceding Business Day.

 

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

 

Section 2.4 Prepayment. Borrower may prepay the Loan, in whole or in part, at
any time after the end of the third full month immediately following the Closing
Date, without penalty or premium. Any prepayment of the Loan shall be
accompanied by a payment of all accrued interest through the date of prepayment.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Borrower Representations. Borrower represents and warrants to Lender
as the Closing Date, that:

 

3.1.1 Organization; Special Purpose. Borrower is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified and in good standing in the
jurisdiction in which the Property is located and in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents by it, and has the power and authority to execute, deliver and perform
under this Agreement, the other Loan Documents and all the transactions
contemplated hereby. Borrower is a Special Purpose Bankruptcy Remote Entity
(that is, an entity which satisfies the criteria set forth in Schedule I).

 

3.1.2 Proceedings; Enforceability. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable, and none of Borrower or Guarantor have asserted any
right of rescission, set-off, counterclaim or defense with respect thereto.

 

  10

   



 

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its Obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any Lien on any of
Borrower’s assets or property (other than pursuant to the Loan Documents).

 

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to the best of Borrower’s knowledge, threatened against Borrower, Guarantor,
or the Property in any court or by or before any other Governmental Authority
which, if adversely determined, might materially and adversely affect the
condition (financial or otherwise) or business of Borrower (including the
ability of Borrower to carry out the transactions contemplated by this
Agreement), Guarantor or the condition or ownership of the Property.

 

3.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
Governmental Authority, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of Borrower or its properties or might have consequences that would adversely
affect its performance hereunder. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or the Property is
bound.

 

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

 

3.1.7 Property; Title.

 

(a) Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Deed of Trust, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, first priority, perfected Lien on Borrower’s interest in the Property,
subject only to Permitted Encumbrances, and (ii) perfected security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Permitted Encumbrances. There are no mechanics’, materialman’s or other
similar Liens or claims which have been filed for work, labor or materials
affecting the Property which are or may be Liens prior to, or equal or
coordinate with, the Lien of the Deed of Trust. None of the Permitted
Encumbrances, individually or in the aggregate, (a) materially interfere with
the benefits of the security intended to be provided by the Deed of Trust and
this Agreement, (b) materially and adversely affect the value of the Property,
(c) impair the use or operations of the Property (as currently used), or (d)
impair Borrower’s ability to pay its Obligations in a timely manner.

 

  11

   



 

(b) All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Deed of Trust, have been paid or are being paid simultaneously herewith. All
taxes and governmental assessments due and owing in respect of the Property have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established hereunder or are insured against by the Title Insurance
Policy.

 

(c) The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of the Property.

 

(d) No Condemnation or other proceeding has been commenced or, to Borrower’s
best knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of roadways providing access to the Property.

 

(e) To the best of Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

 

3.1.8 ERISA; No Plan Assets. As of the date hereof and throughout the Term (i)
Borrower, Guarantor and the ERISA Affiliates do not sponsor, are not obligated
to contribute to, and are not themselves an “employee benefit plan,” as defined
in Section 3(3) of ERISA or Section 4975 of the Code, (ii) none of the assets of
Borrower or Guarantor constitutes or will constitute “plan assets” of one or
more such plans within the meaning of 29 C.F.R. Section 2510.3-101 as modified
in operation by Section 3(42) of ERISA, (iii) Borrower and Guarantors are not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA, and (iv) transactions by or with Borrower or Guarantor are not and will
not be subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans. As of the date hereof, neither
Borrower, nor any ERISA Affiliate maintains, sponsors or contributes to or has
any obligations with respect to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA). Borrower has not engaged in any transaction in
connection with which it could be subject to either a material civil penalty
assessed pursuant to the provisions of Section 502 of ERISA or a material tax
imposed under the provisions of Section 4975 of the Code.

 

  12

   



 

3.1.9 Compliance. Borrower and the Property (including, but not limited to the
Improvements) and the use thereof comply in all material respects with all
applicable Legal Requirements, including parking, building and zoning and land
use laws, ordinances, regulations and codes. Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of Borrower. Borrower has not
committed any act which may give any Governmental Authority the right to cause
Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents. In the
event that all or any part of the Improvements are destroyed or damaged, said
Improvements can be legally reconstructed to their condition prior to such
damage or destruction, and thereafter exist for the same use without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits. No legal proceedings are pending or,
to the knowledge of Borrower, threatened with respect to the zoning of the
Property. Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property. All certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for its
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property and all other restrictions,
covenants and conditions affecting the Property, and all applicable Legal
Requirements.

 

3.1.10 Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of Borrower and
Guarantor as of the date of such reports, and (iii) have been prepared in
accordance with an Approved Accounting Method throughout the periods covered,
except as disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on Borrower’s or
Guarantor’s financial condition, operations or the business of Borrower, except
as referred to or reflected in said financial statements. Since the date of the
financial statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or Guarantor from that set forth
in said financial statements.

 

3.1.11 Easements; Utilities and Public Access. All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, “Easements”), if any, necessary for the full utilization of the
Improvements for their intended purposes have been obtained, are described in
the Title Insurance Policy and are in full force and effect without default
thereunder. The Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses. All public utilities necessary or convenient to
the full use and enjoyment of the Property are located in the public
right-of-way abutting the Property, and all such utilities are connected so as
to serve the Property without passing over other property absent a valid

irrevocable easement. All roads necessary for the use of the Property for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

 

  13

   



 

3.1.12 Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, Borrower’s rights under the Leases, subject
only to a license granted to Borrower to exercise certain rights and to perform
certain obligations of the lessor under the Leases, including the right to
operate the Property. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.

 

3.1.13 Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, or certificates of insurance acceptable
to Lender, with all premiums prepaid thereunder, reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made under any of the Policies with respect to the Property, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies with respect to the Property.

 

3.1.14 Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located, the flood insurance required pursuant to Section
5.1.1(a) hereof is in full force and effect with respect to the Property.

 

3.1.15 Physical Condition. Except as may be expressly set forth in any written
reports provided to Lender prior to the Closing Date, the Property, including
all buildings, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and other Improvements, including all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise.

 

3.1.16 Boundaries. Except as shown on the Survey (as defined herein) to be
provided to Lender, all of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to affect
the value or marketability of the Property, except those which are set forth in
the Survey.

 

3.1.17 Leases. The Property is not currently subject to any Leases, and no
Persons are in possession of the Property, or any portion thereof, other than
Borrower.

 

3.1.18 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state, commonwealth, district and
local tax returns required to be filed and has paid or made adequate provision
for the payment of all federal, state, commonwealth, district and local taxes,
charges and assessments payable by Borrower. Borrower’s tax returns (if any)
properly reflect the income and taxes of Borrower for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

 

  14

   



 

3.1.19 No Fraudulent Transfer. Borrower (i) has not entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and (ii) received reasonably equivalent value in exchange for its
Obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is, and immediately following the making of the Loan, will be,
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of the obligations of Borrower). No petition in bankruptcy has been
filed against Borrower or any constituent Person of Borrower, and neither
Borrower nor any constituent Person of Borrower has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or properties, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

 

3.1.20 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

3.1.21 Organizational Status. Borrower’s exact legal name is: 1815 Carnegie LLC,
a California limited liability company. Borrower is of the following
organizational type: limited liability company, and the jurisdiction in which
Borrower is organized is: California. Borrower’s Tax I.D. number will be
provided to Lender as soon as it is obtained by Borrower.

 

3.1.22 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

3.1.23 No Casualty. The Improvements have suffered no material Casualty (as
defined herein) which has not been fully repaired and the cost thereof fully
paid.

 

3.1.24 Purchase Options. Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of third parties.

 

3.1.25 FIRPTA. Borrower is not a “foreign person” within the meaning of Sections
1445 or 7701 of the Code.

 

  15

   



 

3.1.26 Investment Company Act. Borrower is not (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

3.1.27 Fiscal Year. Each fiscal year of Borrower commences on January 1.

 

3.1.28 Other Debt. Borrower has no other indebtedness, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness (as
defined herein).

 

3.1.29 Contracts. Borrower has not entered into, and is not bound by, any Major
Contracts, other than those Major Contracts which have been disclosed in writing
to Lender prior to the Closing Date.

 

3.1.30 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower or Guarantor.

 

3.1.31 Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a material adverse effect on
Borrower, the Property and/or Borrower’s ability to pay the Debt. Borrower has
no known contingent liabilities.

 

3.1.32 Intellectual Property/Websites. Borrower does not (i) have or hold any
tradenames, trademarks, servicemarks, logos, copyrights, patents or other
intellectual property (collectively, “Intellectual Property”) with respect to
the Property or the use or operations thereof or is (ii) is the registered
holder of any website with respect to the Property unless otherwise disclosed in
writing to Lender prior to the Closing Date.

 

3.1.33 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity, or is being used for any
illegal activity.

 

3.1.34 Additional Representations.

 

(a) Borrower and/or Guarantor have total assets of at least $2,000,000, and such
assets are shown on the financial statements of Borrower and/or Guarantor which
were dated not earlier than ninety (90) days prior to the Closing Date, and were
prepared in accordance with GAAP or in accordance with the requirements of the
Securities and Exchange Commission.

 

(b) The Loan is made pursuant to a bona fide written commitment by Lender (or
its Affiliate) to Borrower (or its Affiliate).

 

  16

   



 

(c) The Lender and either the Borrower or the Guarantor, or any of their
respective officers, directors, controlling persons, or managers, have a
pre-existing personal or business relationship.

 

(d) The Lender and the Borrower, or the Lender and Guarantor, by reason of their
own business and financial experience or that of their professional advisers,
could reasonably be assumed to have the capacity to protect their own interests
in connection with the transaction.

 

(e) For purposes of this Section 3.1.34, “pre-existing personal or business
relationship” and “capacity to protect their own interests in connection with
the transaction” as used above shall have the same meaning as, and be determined
according to the same standards as, specified in Section 25102(f)(2) of the
California Corporations Code and its implementing regulations.

 

Section 3.2 Survival of Representations. The representations and warranties set
forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 4

 

BORROWER COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

Section 4.1 Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

 

Section 4.2 Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its members and principals of Borrower in owning and operating properties
such as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property. Therefore,
without the prior written consent of Lender, but, in each instance, subject to
the provisions of Article 7, neither Borrower nor any other Person having a
direct or indirect ownership or beneficial interest in Borrower shall sell,
convey, mortgage, grant, bargain, encumber, pledge, assign or transfer the
Property or any part thereof, or any interest, direct or indirect, in Borrower,
whether voluntarily or involuntarily or enter into or subject the Property to a
PACE Loan (a “Transfer”). A Transfer within the meaning of this Section 4.2
shall be deemed to include (i) an installment sales agreement wherein Borrower
agrees to sell the Property or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower for the leasing of all or a
substantial part of the Property for any purpose other than the actual occupancy
by a space Tenant thereunder or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any Leases or any Rents; (iii) if Borrower is a limited liability company, the
change, removal, resignation or addition of a member or the transfer of the
interest of any member; and (iv) any pledge, hypothecation, assignment, transfer
or other encumbrance of any ownership interest in Borrower.

 

  17

   



 

Section 4.3 Liens. Borrower shall not create, incur, assume or permit to exist
any Lien on any interest in Borrower or any portion of the Property, except for
the Permitted Encumbrances. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Liens, provided that (i)
no Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) Lender has reasonably determined that neither the
Property nor any part thereof nor interest therein will be in imminent danger of
being sold, forfeited, terminated, canceled or lost; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Liens,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) to insure the payment of such Liens, Borrower shall
deliver to Lender either (A) cash, or other security as may be approved by
Lender, in an amount equal to one hundred twenty-five percent (125%) of the
contested amount or (B) a payment and performance bond in an amount equal to one
hundred percent (100%) of the contested amount from a surety acceptable to
Lender in its reasonable discretion, (vi) failure to pay such Liens will not
subject Lender to any civil or criminal liability, (vii) such contest shall not
affect the ownership, use or occupancy of the Property, and (viii) Borrower
shall, upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (vii) of this Section 4.3. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Deed of Trust
being primed by any related Lien.

 

Section 4.4 Special Purpose. Without in any way limiting the provisions of this
Article 4, Borrower shall at all times be a Special Purpose Bankruptcy Remote
Entity. Borrower shall not directly or indirectly make any change, amendment or
modification to its organizational documents, or otherwise take any action which
could result in Borrower not being a Special Purpose Bankruptcy Remote Entity.

 

Section 4.5 Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence and all rights, licenses, permits, franchises and all
applicable governmental authorizations necessary for the operation of the
Property and comply with all Legal Requirements applicable to it and the
Property.

 

Section 4.6 Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied, assessed or imposed as the same become due and
payable, and shall furnish to Lender receipts for the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent. Borrower
shall not permit or suffer, and shall promptly discharge, any Lien or charge
against the Property with respect to Taxes and Other Charges, and shall promptly
pay for all utility services provided to the Property. After prior notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Taxes or Other Charges, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of Taxes or Other Charges from the Property; (vi)
Borrower shall deposit with Lender cash, or other security as may be approved by
Lender, in an amount equal to one hundred twenty-five percent (125%) of the
contested amount, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon, (vii) failure to pay such
Taxes or Other Charges will not subject Lender to any civil or criminal
liability, (viii) such contest shall not affect the ownership, use or occupancy
of the Property, and (ix) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 4.6. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or the
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated cancelled or lost or there shall be any danger of
the Lien of the Deed of Trust being primed by any related Lien.

 

  18

   



 

Section 4.7 Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against the
Property, Borrower or Guarantor which might materially adversely affect the
Property or Borrower’s or Guarantor’s condition (financial or otherwise) or
business (including Borrower’s ability to perform its Obligations hereunder or
under the other Loan Documents).

 

Section 4.8 Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Deed of
Trust, the Assignment of Leases and this Agreement on the Property, subject only
to Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.

 

Section 4.9 Financial Reporting.

 

4.9.1 Generally. Borrower shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records, in accordance with an Approved
Accounting Method. Lender shall have the right from time to time during normal
business hours upon reasonable notice (which may be given verbally) to Borrower
to examine such books and records at the office of Borrower or other Person
maintaining such books and records and to make such copies or extracts thereof
as Lender shall desire. After an Event of Default, Borrower shall pay any costs
incurred by Lender to examine such books, records and accounts, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

4.9.2 Quarterly Reports. Not later than forty-five (45) days following the end
of each fiscal quarter, Borrower shall deliver to Lender:

 

(i) unaudited financial statements, internally prepared on a cash basis
including a balance sheet and profit and loss statement as of the end of such
quarter (or month) and for the corresponding quarter (or month) of the previous
year, and a statement of revenues and expenses for such quarter (or month) and
the year to date, and a comparison of the year to date results with (i) the
results for the same period of the previous year, and (ii) the results that had
been projected by Borrower for such period. Such statements for each quarter (or
month) shall be accompanied by an Officer’s Certificate certifying to the best
of the signer’s knowledge, (A) that such statements fairly represent the
financial condition and results of operations of Borrower, (B) that as of the
date of such Officer’s Certificate, no Event of Default exists under this
Agreement, the Note or any other Loan Document or, if so, specifying the nature
and status of each such Event of Default and the action then being taken by
Borrower or proposed to be taken to remedy such Event of Default, and (C) that
as of the date of each Officer’s Certificate, no litigation exists involving
Borrower or the Property in which the amount involved is $500,000 (in the
aggregate) or more or in which all or substantially all of the potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.

 

  19

   



 

(ii) a true, correct and complete rent roll for the Property, dated as of the
last month of such fiscal quarter (or month), showing the percentage of gross
leasable area of the Property, if any, leased as of the last day of the
preceding calendar quarter (or month), the current annual rent for the Property,
the expiration date of each Lease, whether to Borrower’s knowledge any portion
of the Property has been sublet, and if it has, the name of the subtenant, and
such rent roll shall be accompanied by an Officer’s Certificate certifying that
such rent roll is true, correct and complete in all material respects as of its
date and stating whether Borrower, within the past three (3) months, has issued
a notice of default with respect to any Lease which has not been cured and the
nature of such default.

 

4.9.3 Annual Reports. Borrower shall deliver to Lender:

 

(i) Not later than seventy-five (75) days after the end of each Fiscal Year of
Borrower’s operations, unaudited financial statements, internally prepared on a
cash basis, covering the Property, including a balance sheet as of the end of
such year, a statement of revenues and expenses for such year and the fourth
quarter thereof, and stating in comparative form the figures for the previous
Fiscal Year, as well as the supplemental schedule of net income or loss
presenting the net income or loss for the Property and occupancy statistics for
the Property, and copies of all federal income tax returns to be filed. Such
annual financial statements shall be accompanied by an Officer’s Certificate in
the form required pursuant to Section 4.9.2(i) above;

 

(ii) Not later than one hundred twenty (120) days after the end of each Fiscal
Year of Borrower’s operations, unaudited financial statements certified by the
manager of Borrower and prepared by an Independent Accountant in accordance with
an Approved Accounting Method, covering the Property, including a balance sheet
as of the end of such year, a statement of revenues and expenses for such year
and the fourth quarter thereof, and stating in comparative form the figures for
the previous Fiscal Year, as well as the supplemental schedule of net income or
loss presenting the net income or loss for the Property and occupancy statistics
for the Property, and copies of all federal income tax returns to be filed. Such
annual financial statements shall be accompanied by an Officer’s Certificate in
the form required pursuant to Section 4.9.2(i) above; and

 

(iii) Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, an annual summary of any and all Capital Expenditures
made at the Property during the prior twelve (12) month period.

 

  20

   



 

4.9.4 Breach. In addition, thirty (30) days after Borrower’s failure to deliver
any of the reports required under this Section 4.9, Lender shall have the
option, upon fifteen (15) days’ notice to Borrower to gain access to Borrower’s
books and records and prepare or have prepared at Borrower’s expense, any such
reports not delivered by Borrower.

 

4.9.5 Qualifications. Notwithstanding anything in this Section 4.9 to the
contrary, Borrower shall only be required to deliver to Lender those reports
described in Sections 4.9.2(i) and 4.9.3 if such reports are otherwise prepared
by Borrower in the ordinary course of business.

 

Section 4.10 Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given
verbally). Lender or its agents, representatives, consultants and employees as
part of any inspection may take soil, air, water, building material and other
samples from the Property, subject to the rights of Tenants under Leases.

 

Section 4.11 Leases.

 

4.11.1 Generally. All proposed new Leases, and all renewals of Leases, shall
provide for rental rates and terms comparable to existing local market rates and
shall be arm’s length transactions with bona fide, independent third-party
Tenants. Notwithstanding the foregoing, new Leases may be entered into with
Guarantor, or Affiliates of Guarantor, and may, with Lender’s prior written
approval, provide for “non-market” rental rates or other terms and conditions.
Within ten (10) days after the execution of a Lease or any renewals, amendments
or modification of a Lease, Borrower shall deliver to Lender a copy thereof,
together with Borrower’s certification that such Lease (or such renewal,
amendment or modification) was entered into in accordance with the terms of this
Agreement.

 

4.11.2 Covenants. Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the Tenants thereunder to be observed or performed in a commercially
reasonable manner, provided, however, Borrower shall not terminate or accept a
surrender of a Lease without Lender’s prior approval; (iii) shall not collect
any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); and (v)
shall not alter, modify or change any Lease so as to change the amount of or
payment date for rent, change the expiration date, grant any option for
additional space or term, materially reduce the obligations of the Tenant or
increase the obligations of the lessor. Upon request, Borrower shall furnish
Lender with executed copies of all Leases. Borrower shall promptly send copies
to Lender of all written notices of material default which Borrower shall
receive under the Leases.

 

  21

   



 

4.11.3 Security Deposits. All security deposits of Tenants, whether held in cash
or any other form, shall be held in compliance with all Legal Requirements.

 

Section 4.12 Repairs; Maintenance and Compliance; Alterations.

 

4.12.1 Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or personal
property (including equipment and fixtures) (except for alterations performed in
accordance with Section 4.12.2 below and normal replacement of personal property
(including equipment and fixtures) with personal property (including equipment
and fixtures) of equivalent value and functionality). Borrower shall promptly
comply with all Legal Requirements and immediately cure properly any violation
of a Legal Requirement. Borrower shall notify Lender in writing within three (3)
Business Days after Borrower first receives notice of any such non-compliance.
Borrower shall promptly repair, replace or rebuild any part of the Property that
becomes damaged, worn or dilapidated and shall complete and pay for any
Improvements at any time in the process of construction or repair.

 

4.12.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Property or the Improvements which (i) do not constitute a Material
Alteration or (ii) are in the ordinary course of Borrower’s business and are not
structural alterations, and do not materially adversely affect the value of the
Property. Borrower shall not perform any Material Alteration without Lender’s
prior written consent which will not be unreasonably withheld. Lender may, as a
condition to giving its consent to a Material Alteration, require that Borrower
deliver to Lender security for payment of the cost of such Material Alteration
and as additional security for Borrower’s Obligations under the Loan Documents,
which security may be any of the following: (i) cash, (ii) a Letter of Credit,
(iii) securities acceptable to Lender, or (iv) a completion bond. Such security
shall be in an amount equal to the excess of the total unpaid amounts incurred
and to be incurred with respect to such alterations to the Improvements (other
than such amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold, and Lender may apply such security from time to time at
the option of Lender to pay for such alterations. Upon substantial completion of
any Material Alteration, Borrower shall provide evidence satisfactory to Lender
that (i) the Material Alteration was constructed in accordance with applicable
Legal Requirements, (ii) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. If
Borrower has provided cash security, as provided above, such cash shall be
released by Lender to fund such Material Alterations, and if Borrower has
provided non-cash security, as provided above, except to the extent applied by
Lender to fund such Material Alterations, Lender shall release and return such
security upon Borrower’s satisfaction of the requirements of the preceding
sentence.

 

  22

   



 

Section 4.13 Approval of Major Contracts. Borrower shall be required to obtain
Lender’s prior written approval of any and all Major Contracts affecting the
Property, which approval shall not be unreasonably withheld.

 

Section 4.14 Performance by Borrower; Compliance with Agreements.

 

(a) Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior consent of Lender.

 

(b) Borrower shall at all times comply in all material respects with all Major
Contracts. Borrower agrees that without the prior written consent of Lender
(which consent shall not be unreasonably withheld), Borrower will not amend,
modify or terminate any of the Major Contracts.

 

Section 4.15 Licenses; Intellectual Property; Website.

 

4.15.1 Licenses. Borrower shall keep and maintain all Licenses necessary for the
lawful operation of the Property. Borrower shall not transfer (other than to an
Affiliate) any Licenses required for the operation of the Property.

 

4.15.2 Intellectual Property. Borrower shall keep and maintain all Intellectual
Property (if any) relating to the use or operation of the Property and all
Intellectual Property shall be held by and (if applicable) registered in the
name of Borrower. Borrower shall not Transfer or let lapse any Intellectual
Property (other than to an Affiliate) without Lender’s prior consent.

 

Section 4.16 Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

 

  23

   



 

Section 4.17 Estoppel Certificates.

 

(a) After request by Lender, Borrower shall within five (5) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating (i)
the Outstanding Principal Balance of the Note, (ii) the Interest Rate, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the payment and performance of the Obligations, if any, or any
alleged default of Lender under the Loan Documents, and (v) that this Agreement
and the other Loan Documents have not been modified or if modified, giving
particulars of such modification.

 

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, an estoppel certificate from each Tenant under any Lease in form
and substance reasonably satisfactory to Lender; provided, that Borrower shall
not be required to deliver such certificates more frequently than twice in any
calendar year.

 

Section 4.18 Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

 

Section 4.19 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

 

Section 4.20 Indebtedness. Borrower shall not create, incur or assume any
Indebtedness other than (i) the Debt and (ii) unsecured trade payables incurred
in the ordinary course of business relating to the ownership and operation of
the Property, which in the case of such unsecured trade payables (A) are not
evidenced by a note, (B) do not exceed, at any time, a maximum aggregate amount
of three percent (3%) of the Outstanding Principal Balance and (C) are paid
within sixty (60) days of the date incurred (collectively, “Permitted
Indebtedness”).

 

Section 4.21 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

 

Section 4.22 Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, or
(iv) cause, permit or suffer Borrower to (A) dissolve, wind up or liquidate or
take any action, or omit to take any action, as a result of which Borrower would
be dissolved, wound up or liquidated in whole or in part, or (B) amend, modify,
waive or terminate the certificate of formation or operating agreement of
Borrower, in each case without obtaining the prior consent of Lender.

 

  24

   



 

Section 4.23 Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

Section 4.24 Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business and on terms which are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party, or as otherwise permitted under this Agreement.

 

Section 4.25 No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

Section 4.26 Principal Place of Business. Borrower shall not change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.

 

Section 4.27 Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or convert from a
limited liability company structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change and
without first obtaining the prior written consent of Lender. Borrower shall
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower intends to operate the Property, and representing and
warranting that Borrower does business under no other trade name with respect to
the Property.

 

Section 4.28 Costs and Expenses.

 

(a) Except as otherwise expressed herein or in any of the other Loan Documents,
Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon receipt
of notice from Lender, for all out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements;
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) filing and recording of any
Loan Documents; (v) title insurance, the Survey, inspections and appraisals, and
other third party reports obtained by Lender in connection with its due
diligence prior to the Closing Date, or other costs and expenses of Lender
(including legal fees) incurred in connection with the underwriting of the Loan,
due diligence and the preparation and negotiation of the Loan Documents; (vi)
the creation, perfection or protection of Lender’s Liens in the Property and the
Accounts (including fees and expenses for title and lien searches, intangibles
taxes, personal property taxes, mortgage recording taxes, due diligence
expenses, travel expenses, accounting firm fees, costs of appraisals,
environmental reports and Lender’s Consultant, surveys and engineering reports);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (viii) enforcing any
Obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings (including fees and expenses for title and lien
searches, intangible taxes, personal property taxes, mortgage recording taxes,
due diligence expenses, travel expenses, accounting firm fees, costs of
appraisals, environmental reports and Lender’s Consultant, surveys and
engineering reports); provided, however, that Borrower shall not be liable for
the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.

 

  25

   



 

(b) The obligations and liabilities of Borrower under this Section 4.28 shall
(i) become part of the Obligations, (ii) be secured by the Loan Documents and
(iii) survive the Term and the exercise by Lender of any of its rights or
remedies under the Loan Documents, including the acquisition of the Property by
foreclosure or a conveyance in lieu of foreclosure.

 

(c) On the Closing Date, borrower shall pay to Lender a Loan Origination Fee
equal to two percent (2%) of the original principal amount of the Loan, which
Loan Origination Fee is non-refundable and which is being paid in consideration
of Lender extending the Loan to Borrower.

 

Section 4.29 Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; (ii) the use or intended use of the proceeds of the Loan; (iii) any
information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Deed of Trust, the
Property or any interest therein, or receipt of any Rents; (v) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vi) any use, nonuse or condition in,
on or about the Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (viii) any failure of the Property to comply with any Legal
Requirement; (ix) any claim by brokers, finders or similar persons claiming to
be entitled to a commission in connection with any Lease or other transaction
involving the Property or any part thereof, or any liability asserted against
Lender with respect thereto; and (x) the claims of any lessee of any portion of
the Property or any Person acting through or under any lessee or otherwise
arising under or as a consequence of any Lease (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
Lender hereunder to the extent that such Indemnified Liabilities arise from the
gross negligence, illegal acts, fraud or willful misconduct of Lender. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.

 

  26

   



 

Section 4.30 ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any assignee of any of its rights under the Note, this Agreement or the other
Loan Documents) to be a non- exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or Section 4975 of the Code.

 

(b) Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain,
sponsor, contribute to or become obligated to contribute to, any Plan or any
Welfare Plan or permit the assets of Borrower to become “plan assets,” within
the meaning of 29 C.F.R. 2510.3-101, as modified in application by Section 3(42)
of ERISA.

 

(c) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) Borrower and Guarantor are not and do not maintain an “employee benefit
plan” as defined in Section 3(32) of ERISA, which is subject to Title I of
ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) Borrower and Guarantor are not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(C) the assets of Borrower and Guarantor do not constitute “plan assets” within
the meaning of 29 C.F.R §2510.3-101 as modified in application by Section 3(42)
of ERISA of any “benefit plan investor” as defined in Section 3(42) of ERISA.

 

Section 4.31 Patriot Act Compliance.

 

(a) Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. Lender shall have the right to
audit Borrower’s compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Deed of Trust and the
other Loan Documents and shall be immediately due and payable.

 

  27

   



 

(b) Neither Borrower nor any owner of a direct or indirect interest in Borrower
(i) is listed on any Government Lists, (ii) is a person who has been determined
by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means (1)
the Specially Designated Nationals and Blocked Persons Lists maintained by the
Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”.

 

(c) At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (a) none of the funds
or other assets of Borrower or Guarantor shall constitute property of, or shall
be beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in Borrower or Guarantor, as applicable, with the result
that the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of the funds of Borrower or Guarantor, as applicable, shall be
derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law.

 

  28

   



 

ARTICLE 5

 

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1 Insurance.

 

5.1.1 Insurance Policies.

 

(a) Borrower, at its sole cost and expense, shall obtain and maintain during the
entire Term, or cause to be maintained, insurance policies for Borrower and the
Property providing at least the following coverages (unless Lender agrees to
different coverages in writing):

 

(i) Property insurance against loss or damage by fire, any type of wind
(including named storm), lightning and such other perils as are included in a
standard “special form” or an “all-risk” policy, and against loss or damage by
all other risks and hazards covered by a standard extended coverage insurance
policy, with no exclusion for damage or destruction caused by the acts of
“Terrorists” (as defined by TRIPRA) (or, subject to Section 5.1.1(i) below,
standalone coverage with respect thereto) riot and civil commotion, vandalism,
malicious mischief, burglary and theft (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost” of the Property, which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) to be written on a no coinsurance form or containing
an agreed amount endorsement with respect to the Improvements and personal
property at the Property waiving all co-insurance provisions; and (C) containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, and compensating for loss of value or
property resulting from operation of law and the cost of demolition and the
increased cost of construction in amounts as required by Lender. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to the lesser of (1) the
Outstanding Principal Balance or (2) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended, or such greater amount as Lender shall require; and (z)
earthquake insurance in amounts and in form and substance satisfactory to Lender
(provided that Lender shall not require earthquake insurance unless the Property
is located in an area with a high degree of seismic activity and a Probable
Maximum Loss (“PML”) of greater than 20%), provided that the insurance pursuant
to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

 

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
and containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00), with a Million and No/100 Dollars ($2,000,000.00); (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender by reason of changed economic conditions making such protection
inadequate; and (C) to cover at least the following hazards: (1) Property and
operations; (2) products and completed operations on an “if any” basis; (3)
independent contractors; and (4) contractual liability for all legal contracts
to the extent the same is available;

 

  29

   



 

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to the
construction, repairs or alterations being made which are not covered by or
under the terms or provisions of the commercial general liability and umbrella
liability insurance policies required herein this Section 5.1.1.(a); and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 

(iv) workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with limits
which are required from time to time by Lender in respect of any work or
operations on or about the Property, or in connection with the Property or its
operation (if applicable);

 

(v) comprehensive boiler and machinery/equipment breakdown insurance, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
subsection (i) above;

 

(vi) umbrella liability insurance in addition to primary coverage in an amount
not less than $8,000,000 per occurrence on terms consistent with the commercial
general liability insurance policy required under subsection (ii) above and
subsection (vii) below;

 

(vii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, with limits which are required from time to time by
Lender (if applicable);

 

(viii) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

 

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the approval of Lender as to form and
substance, including insurance the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies (and,
upon the written request of Lender, copies of such Policies) accompanied by
evidence satisfactory to Lender of payment of the premiums then due thereunder
(the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

  30

   



 

(c) The insurance coverages required by the provisions of Section 5.1.1(a) above
may be effected under a blanket policy or policies covering the Property and
other property and assets not constituting a part of the security for the Loan;
provided that Lender is provided a full schedule of locations and values for all
properties on such blanket policy and such blanket policy: (a) otherwise
complies with the requirements set forth in Section 5.1 hereof; (b) specifies
how much coverage and which sub limits apply exclusively to the Improvements and
that any allocated coverage shall equal or exceed the coverage amounts specified
in Section 5.1.1(a) above; and (c) properly identifies the Property and provides
the same protection as would separate Policy(ies) insuring only the Property in
compliance with the provisions of Section 5.1 hereof (any such blanket policy,
an “Acceptable Blanket Policy”). To the extent that the Policies are maintained
pursuant to an Acceptable Blanket Policy that covers more than one location
within a one thousand foot radius of the Property (the “Radius”), the limits of
such Acceptable Blanket Policy must be sufficient to maintain coverage on a
total insured value basis in compliance with the provisions of Section 5.1.1(a)
for each such location within the Radius, including the Property.

 

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a),
shall name Borrower as the insured and Lender as additional insured, with
respect to Policies of liability insurance, except for the Policies referenced
in Section 5.1.1.(a)(v) and (viii), shall name its successors and/or assigns as
additional insured, as its interests may appear, and in the case of Policies of
property insurance, including but not limited to special form/all- risk, boiler
and machinery, terrorism, windstorm, flood (but only if the Property is not
designated by FEMA as being in Zone X) and earthquake insurance, shall contain a
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender unless below the threshold for
Borrower to handle such claim without Lender intervention as provided in Section
5.2 below. Additionally, if Borrower obtains property insurance coverage in
addition to or in excess of that required by Section 5.1.1(a)(i), then such
insurance policies shall also contain a standard non-contributing mortgagee
clause in favor of Lender providing that the loss thereunder shall be payable to
Lender.

 

(e) All Policies of insurance provided for in Section 5.1.1(a), shall:

 

(i) contain clauses or endorsements to the effect that, with respect to the
Policies of property insurance, (1) no act or negligence of Borrower, or anyone
acting for Borrower, or of any Tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, or foreclosure or similar action, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned, (2) the policies shall not be cancelled without at least 30 days’
written notice to Lender, except ten (10) days’ notice for non-payment of
premium and (3) the issuer(s) of the policies shall give written notice to
Lender if the issuers elect not to renew the policies prior to its expiration;

 

(ii) contain clauses or endorsements to the effect that, if obtainable by at
least thirty (30) days’ written notice to Lender and any other party named
therein as an additional insured (other than in the case of non-payment in which
case only ten days prior notice, or the shortest time allowed by applicable
Legal Requirement (whichever is longer), will be required) and shall not be
materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice. If the issuers cannot or will not provide
notice, the Borrower shall be obligated to provide such notice;

 

  31

   



 

(iii) not contain any clause or provision that would make Lender liable for any
Insurance Premiums thereon or subject to any assessments thereunder; and

 

(iv) contain clauses or endorsements to the effect that, if obtainable by
Borrower using commercially reasonable efforts, the issuers thereof shall give
notice to Lender if the issuers elect not to renew such Policies prior to its
expiration. If the issuers cannot or will not provide notice, the Borrower shall
be obligated to provide such notice; and

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Deed of Trust and shall bear
interest at the Default Rate.

 

(g) In the event of foreclosure of the Deed of Trust or other transfer of title
to the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

(h) The property insurance and liability insurance required under Sections
5.1.1(a)(i) and (ii) above shall cover perils of terrorism and acts of terrorism
(or at least not specifically exclude same) and Borrower shall maintain property
insurance and public liability insurance for loss resulting from perils and acts
of terrorism on terms (including amounts) consistent with those required under
Sections 5.1.1(a)(i) and (ii) above (or at least not specifically excluding
same) at all times during the term of the Loan. For so long as TRIPRA is in
effect and continues to cover both foreign and domestic acts, Lender shall
accept terrorism insurance with coverage against acts which are “certified”
within the meaning of TRIPRA.

 

(i) Notwithstanding anything in subsection (a)(i) or (h) above to the contrary,
Borrower shall be required to obtain and maintain coverage in its property
insurance Policy (or by a separate Policy) against loss or damage by terrorist
acts in an amount equal to 100% of the “Full Replacement Cost” of the Property
plus the rental loss and/or business interruption coverage under subsection
(a)(iii) above; provided that such coverage is available. In the event that such
coverage with respect to terrorist acts is not included as part of the “all
risk” property policy required by subsection (a)(i) above, Borrower shall,
nevertheless be required to obtain coverage for terrorism (as standalone
coverage) in an amount equal to 100% of the “Full Replacement Cost” of the
Property plus the rental loss and/or business interruption coverage under
subsection (a)(iii) above; provided that such coverage is available. Borrower
shall obtain the coverage required under this clause (i) from a carrier which
otherwise satisfies the rating criteria specified in Section 5.1.2 below (a
“Qualified Carrier”) or in the event that such coverage is not available from a
Qualified Carrier, Borrower shall obtain such coverage from the highest rated
insurance company providing such coverage.

 

  32

   



 

5.1.2 Insurance Company. All Policies required pursuant to Section 5.1.1: (i)
shall be issued by companies authorized to do business in the state where the
Property is located, with (1) a financial strength and claims paying ability
rating of (x) “A-” or better by S&P, (y) if rated by Moody’s, “A3” or better by
Moody’s and (z) if rated by any rating agencies other than S&P or Moody’s,
equivalent ratings (to the ratings specified in the immediately preceding
subclauses (x) and (y)) by all such other rating agencies (provided, however for
multi-layered policies, (A) if four (4) or less insurance companies issue the
Policies, then at least 75% of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A” or better by S&P (and the equivalent by all other rating
agencies), with no carrier below “BBB” (and the equivalent by all other rating
agencies) or (B) if five (5) or more insurance companies issue the Policies,
then at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A” or better by S&P (and the equivalent by all other rating
agencies), with no carrier below “BBB” (and the equivalent by all other rating
agencies)), and (2) a rating of A:X or better in the current Best’s Insurance
Reports; (ii) shall, with respect to all property insurance and rental loss
and/or business interruption insurance policies, contain a Standard Mortgagee
Clause and a Lender’s Loss Payable Endorsement, or their equivalents, naming
Lender and its successors and/or assigns as their interests may appear as the
person to whom all payments made by such insurance company shall be paid; (iii)
shall contain a waiver of subrogation against Lender; (iv) shall contain such
provisions as Lender deems reasonably necessary or desirable to protect its
interest including endorsements providing (A) that neither Borrower, Lender nor
any other party shall be a co-insurer under said Policies, and (B) for a
deductible per loss of an amount not more than that which is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to and in the general vicinity of the Property, but in no
event in excess of an amount reasonably acceptable to Lender; and (v) shall be
satisfactory in form and substance to Lender and shall be approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds. In
addition to the insurance coverages described in Section 5.1.1 above, Borrower
shall obtain such other insurance as may from time to time be reasonably
required by Lender in order to protect its interests. Certified copies of the
Policies, or certificates of insurance acceptable to Lender, shall be delivered
to Lender at the address to which payment is made.

 

Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender. Within thirty (30)
days after request by Lender, Borrower shall obtain such increases in the
amounts of coverage required hereunder as may be reasonably requested by Lender,
taking into consideration changes in the value of money over time, changes in
liability laws, changes in prudent customs and practices.

 

  33

   



 

Section 5.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve any final settlement) (i) if an Event of Default is
continuing or (ii) with respect to any Casualty in which the Net Proceeds or the
costs of completing the Restoration are equal to or greater than One Million and
No/100 Dollars ($1,000,000) and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation. Except as set forth in the
foregoing sentence, any Insurance Proceeds in connection with any Casualty
(whether or not Lender elects to settle and adjust the claim or Borrower settles
such claim) shall be due and payable solely to Lender and held by Lender in
accordance with the terms of this Agreement. In the event Borrower or any party
other than Lender is a payee on any check representing Insurance Proceeds with
respect to any Casualty, Borrower shall immediately endorse, and cause all such
third parties to endorse, such check payable to the order of Lender. Borrower
hereby irrevocably appoints Lender as its attorney-in-fact, coupled with an
interest, to endorse any such check payable to the order of Lender. Borrower
hereby releases Lender from any and all liability with respect to the settlement
and adjustment by Lender of any claims in respect of any Casualty.

 

Section 5.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration. If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

 

Section 5.4 Restoration. The following provisions shall apply in connection with
the Restoration:

 

(a) If the Net Proceeds shall be less than Two Hundred Fifty Thousand and No/100
Dollars ($250,000) and provided no Event of Default is continuing, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt, provided that all
of the conditions set forth in Section 5.4(b)(i) are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

  34

   



 

(b) If the Net Proceeds are equal to or greater than Two Hundred Fifty Thousand
and No/100 Dollars ($250,000), the Net Proceeds will be held by Lender and
Lender shall make the Net Proceeds available for the Restoration in accordance
with the provisions of this Section 5.4. The term “Net Proceeds” shall mean: (i)
the net amount of all insurance proceeds received by Lender pursuant to Section
5.1.1 (a)(i), (iii), (iv), and (vi) and Section 5.1.1(h) as a result of such
damage or destruction, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender, in its sole discretion, that the following
conditions are met:

 

(A) no Event of Default shall have occurred and be continuing; (B) (1) in the
event the Net Proceeds are Insurance Proceeds, less than twenty-five percent
(25%) of the total floor area of the Improvements on the Property has been
damaged, destroyed or rendered unusable as a result of such Casualty or (2) in
the event the Net Proceeds are Condemnation Proceeds, less than ten percent
(10%) of the land constituting the Property is taken, and such land is located
along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

 

(C) Leases demising in the aggregate a percentage amount equal to or greater
than seventy-five percent (75%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration without abatement of rent beyond the time required for Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be, and will make all necessary repairs and restorations thereto
that are not being made by Borrower as part of the Restoration at their sole
cost and expense;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, or (2) by other funds of Borrower;

 

  35

   



 

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date six (6) months prior to the
Maturity Date, (2) the earliest date required for such completion under the
terms of any Lease, or (3) such time as may be required under applicable Legal
Requirements;

 

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

 

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

 

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

 

(J) the loan to value ratio after giving effect to the Restoration, shall be
equal to or less than sixty-five percent (65%);

 

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

 

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

 

(ii) The Net Proceeds shall be held by Lender in the Casualty and Condemnation
Account and, until disbursed in accordance with the provisions of this Section
5.4(b), shall constitute additional security for the Debt and other obligations
under the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or
as directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to the prior approval of Lender and an independent consulting
engineer selected by Lender (the “Casualty Consultant”). Lender shall have the
use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under which they have been engaged, shall be subject to the
approval of Lender and the Casualty Consultant. All costs and expenses incurred
by Lender in connection with recovering, holding and advancing the Net Proceeds
for the Restoration including, without limitation, reasonable attorneys’ fees
and disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.

 

  36

   



 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (i) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (ii) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (iii) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Deed of Trust and evidence of payment
of any premium payable for such endorsement. If required by Lender, the release
of any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(b) shall constitute additional security for the Obligations.

 

  37

   



 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
5.4(b)(vii) may be retained and applied by Lender toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper, or, at the discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall approve, in its discretion.

 

(d) In the event of foreclosure of the Deed of Trust, or other transfer of title
to the Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

(e) Notwithstanding anything to the contrary contained herein, if in connection
with a Casualty, any insurance company makes a payment under a property or
business or rental interruption insurance Policy that Borrower proposes to be
treated as business or rental interruption insurance, then, notwithstanding any
designation (or lack of designation) by the insurance company as to the purpose
of such payment, as between Lender and Borrower, such payment shall not be
treated as business or rental interruption Insurance Proceeds unless (i)
Borrower has demonstrated to Lender’s satisfaction that the remaining Net
Proceeds that have been received from the property insurance companies are
sufficient to pay 100% of the cost of the Restoration or, if such Net Proceeds
are to be applied to repay the Obligations in accordance with the terms hereof,
that such remaining Net Proceeds will be sufficient to satisfy the Obligations
in full or (ii) to the extent Borrower is not able to satisfy Lender as to the
sufficiency of the remaining funds to pay 100% of the Restoration or to satisfy
the Obligations in full prior to distribution of Net Proceeds, Borrower has
agreed to fund any shortfall from funds other than from Gross Revenues or
borrowed funds and has provided such security as Lender may require to insure
payment of such shortfalls.

 

  38

   



 

ARTICLE 6

 

PERMITTED TRANSFERS

 

Section 6.1 Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder:

 

(a) a Lease entered into in accordance with this Agreement and the other Loan
Documents;

 

(b) a Permitted Encumbrance;

 

(c) the transfer of publicly traded shares of Borrower or Guarantor on a
nationally or internationally recognized stock exchange, or through OTC Market
Group, Inc.;

 

(d) provided no Event of Default shall then exist, a Transfer of any direct or
indirect interest in Borrower related to or in connection with the estate
planning of such transferor to (1) an immediate family member of such interest
holder (or to partnerships or limited liability companies Controlled solely by
one or more of such family members) or (2) a trust established for the benefit
of such immediate family member, provided that:

 

(i) Borrower shall provide to Lender thirty (30) days prior written notice
thereof;

 

(ii) such Transfer shall not otherwise result in a change of Control of Borrower
or change of the day to day management and operations of the Property;

 

(iii) Borrower shall continue to be a Special Purpose Bankruptcy Remote Entity;
and

 

(iv) Guarantor shall continue to be the guarantor of the Loan.

 

(e) a Transfer of any direct or indirect interest in Borrower that occurs by
devise or bequest or by operation of law upon the death of a natural person that
was the holder of such interest, provided that:

 

(i) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer not less than thirty (30) days after the
date of such Transfer;

 

(ii) Borrower shall continue to be a Special Purpose Bankruptcy Remote Entity;
and

 

(iii) Guarantor shall continue to be the guarantor of the Loan.

 

For purposes of clause (d) above, “immediate family member” shall mean a
sibling, family trust, parent, spouse, child (or step-child), grandchild or
other lineal descendant of the interest holder.

 

  39

   



 

Section 6.2 Cost and Expenses; Searches; Copies.

 

(a) Borrower shall pay all reasonable costs and expenses of Lender in connection
with any Transfer, whether or not such Transfer is deemed to be a Permitted
Transfer, including, without limitation, all fees and expenses of Lender’s
counsel.

 

(b) Borrower shall provide Lender with copies of all organizational documents
and other documents reasonably requested by Lender relating to any Permitted
Transfer.

 

ARTICLE 7

 

DEFAULTS

 

Section 7.1 Events of Default. Each of the following events shall constitute an
event of default hereunder (an “Event of Default”):

 

(i) if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest due under the Note is not paid
in full within five (5) days after the applicable Monthly Payment Date, or (C)
any prepayment of principal due under this Agreement or the Note is not paid
when due;

 

(ii) if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

 

(iii) if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

 

(iv) a Transfer other than a Permitted Transfer occurs;

 

(v) if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date such representation or warranty was made;

 

(vi) if Borrower or Guarantor shall make an assignment for the benefit of
creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted, or if Borrower is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within sixty (60) days following its filing;

 

  40

   



 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) a breach of the covenants set forth in Sections 4.4, 4.2 or 4.3 hereof;

 

(x) if Borrower shall be in default (beyond any applicable notice and cure
period) under any mortgage or security agreement covering any part of the
Property whether it be superior, pari passu or junior in Lien to the Deed of
Trust;

 

(xi) subject to Borrower’s right to contest set forth in Section 4.3 of this
Agreement, if the Property becomes subject to any mechanic’s, materialman’s or
other Lien except a Permitted Encumbrance or a Lien for Taxes not then due and
payable;

 

(xii) the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Lender, other than in accordance with
this Agreement and the Leases at the Property entered into in accordance with
the Loan Documents;

 

(xiii) if Borrower or any Person owning a direct or indirect ownership interest
in Borrower (but excluding shareholders of Guarantor) shall be convicted of a
Patriot Act Offense by a court of competent jurisdiction;

 

(xiv) a breach of any representation, warranty or covenant contained Section
3.1.18 hereof;

 

(xv) if Borrower breaches any covenant contained Section 4.9 hereof; provided
that the same shall not constitute an Event of Default if such breach is cured
within seven (7) Business Days after notice from Lender and, solely with respect
to a breach of Section 4.9.2 or 4.9.3 hereof, does not occur more than one (1)
time in any one (1) year period;

 

(xvi) if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Obligations or to permit Lender to accelerate
the maturity of all or any portion of the Obligations;

 

(xvii) Guarantor defaults under the Guaranty (beyond any applicable notice and
cure periods);

 

  41

   



 

(xviii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxi) above, and such Default shall continue for
ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrower from Lender in the case of any other such Default;
provided, however, that if such non- monetary Default is susceptible of cure but
cannot reasonably be cured within such 30- day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed sixty (60) days; or

 

(xix) any other event which is deemed to be an Event of Default under this
Agreement.

 

Section 7.2 Remedies.

 

7.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vi), (vii) or (viii) of Section 7.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Property, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi), (vii) or (viii) of Section 7.1 above, the Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and
Borrower hereby expressly waives any such notice or demand, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

7.2.2 Remedies Cumulative. During the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Property. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against Borrower pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law
or contract or as set forth herein or in the other Loan Documents or by equity.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Deed of Trust has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

  42

   



 

7.2.3 Lender’ s Right to Perfor m . If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Deed of Trust and the other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.

 

ARTICLE 8

 

SECONDARY TRANSACTIONS

 

Section 8.1 Secondary Transaction. In addition to any other rights of Lender
hereunder, the Loan, the Note, the Loan Documents and/or Lender’s rights, title,
obligations and interests therein may be sold, assigned, participated
hypothecated (using the Loan Documents as collateral) or otherwise transferred
by Lender and any of its successors and assigns to any Person at any time in its
sole and absolute discretion, in whole or in part, whether by operation of law
(pursuant to a merger or other successor in interest) or otherwise without
notice to or consent from Borrower or any other Person (each, a “Secondary
Transaction”). Upon such assignment, all references to Lender in this Agreement
and in any Loan Document shall be deemed to refer to such assignee or successor
in interest and such assignee or successor in interest shall thereafter stand in
the place of Lender in all respects. Except as expressly permitted herein,
Borrower may not assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents.

 

Section 8.2 Cooperation; Execution; Delivery. Borrower shall reasonably
cooperate with all reasonable requests of Lender in connection with any
Secondary Transaction.

 

Section 8.3 Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 8, Borrower shall not be required to incur any
material costs or expenses in the performance of its obligations under Section
8.2 above other than expenses of Borrower’s counsel.

 

  43

   



 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.1 Survival; Successors and Assigns. This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Obligations are outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 9.2 Lender’ s Discr etion; Rating Agency Review Waive r . Whenever
pursuant to this Agreement Lender exercises any right given to it to approve or
disapprove any matter, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove such matter or to decide
whether arrangements or terms are satisfactory or not satisfactory shall (except
as is otherwise specifically herein provided) be in the sole discretion of
Lender and shall be final and conclusive.

 

Section 9.3 Governing Law.

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
ACCORDING TO, THE LAW OF THE STATE OF CALIFORNIA, IT BEING UNDERSTOOD THAT, TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF THE STATE OF CALIFORNIA, THE LAW OF
THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY
OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE LOAN DOCUMENTS, AND
THIS AGREEMENT, THE NOTE AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

  44

   



 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

Paracorp Incorporated

One Commerce Plaza

99 Washington Avenue, #805A Albany, NY 12210-2822

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

 

Section 9.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this Agreement
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount. Lender shall have the right to waive or
reduce any time periods that Lender is entitled to under the Loan Documents in
its sole and absolute discretion.

 

  45

   



 

Section 9.5 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by email or
by registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or by reputable overnight courier, addressed to the party to
be so notified at its address hereinafter set forth, or to such other address as
such party may hereafter specify in accordance with the provisions of this
Section 9.5. Any Notice shall be deemed to have been received: (a) three (3)
days after the date such Notice is mailed, (b) on the date of sending by email
if sent during business hours on a Business Day (otherwise on the next Business
Day) provided that such Notice is also sent by one of the other methods of
service, (c) on the date of delivery by hand if delivered during business hours
on a Business Day (otherwise on the next Business Day), and (d) on the next
Business Day if sent by an overnight commercial courier, in each case addressed
to the parties as follows:

 



If to Lender:

RD Carnegie LLC

c/o RD Advisors

341 West 38th Street, Suite 800

New York, New York 10018

Attn: Mikhail Gurevich

Email: mikhail@domcapllc.com

  

 

If to Borrower:

1815 Carnegie LLC

2040 Main Street, Suite 225

Irvine, California 92614

Attn: Derek Peterson

Email: derek@terratechcorp.com



 

Any party may change the address (or email address) to which any such Notice is
to be delivered by furnishing ten (10) days written notice of such change to the
other parties in accordance with the provisions of this Section 9.5. Notices
shall be deemed to have been given on the date as set forth above, even if there
is an inability to actually deliver any such Notice because of a changed address
of which no Notice was given, or there is a rejection or refusal to accept any
Notice offered for delivery. Notice for any party may be given by its respective
counsel.

 

Section 9.6 Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 

  46

   



 

Section 9.7 Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 9.8 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 9.9 Preferences. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the Obligations of Borrower hereunder. To the extent Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 9.10 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

Section 9.11 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

 

Section 9.12 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

  47

   



 

Section 9.13 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than the Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

 

Section 9.14 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents or
to Lender shall be subject to the prior written approval of Lender. The
foregoing is not intended to nor shall it prohibit any required filings by
Guarantor under the Securities Act of 1933 or the Securities Exchange Act of
1934. Lender shall have the right to issue any of the foregoing without
Borrower’s approval and Borrower authorizes Lender to issue press releases,
advertisements and other promotional materials in connection with Lender’s own
promotional and marketing activities, and such materials may describe the Loan
in general terms or in detail and Lender’s participation therein in the Loan.

 

Section 9.15 Waiver of Marshalling of Assets. To the fullest extent permitted by
law, Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members or partners, as
applicable, and others with interests in Borrower, and of the Property, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Obligations without any prior or
different resort for collection, or of the right of Lender to the payment of the
Obligations out of the net proceeds of the Property in preference to every other
claimant whatsoever.

 

Section 9.16 Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages.

 

  48

   



 

Section 9.17 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 9.18 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

 

Section 9.19 Taxes. Any and all payments by Borrower hereunder and under the
other Loan Documents shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender’s income, and franchise taxes imposed on Lender by the law or
regulation of any Governmental Authority (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to in this Section 9.19 as “Applicable Taxes”). If Borrower shall be
required by law to deduct any Applicable Taxes from or in respect of any sum
payable hereunder to Lender, the following shall apply: (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 9.19), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
Payments pursuant to this Section 9.19 shall be made within ten (10) days after
the date Lender makes written demand therefor.

 

Section 9.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

  49

   



 

Section 9.21 California Code of Civil Procedure Section 726. To the extent it
may be applicable, in the event of any inconsistency between the terms and
provisions of this Section 9.21 and the terms and the other terms and provisions
of this Agreement and the other Loan Documents, the following shall govern and
control: By exercising any of Lender’s rights or remedies under the Loan
Documents under the UCC, Borrower acknowledges and agrees that Lender shall not
be deemed to have exercised any equitable right of setoff, initiated or
prosecuted any “action” to enforce the rights and obligations secured by the
Deed of Trust or any of the other Loan Documents, as the term “action” is used
in California Code of Civil Procedure Section 726 (“Section 726”), or to have
violated the “security first” principle of Section 726. Accordingly, the
exercise of any or all of Lender’s rights and remedies under the UCC or
otherwise shall not in any way prejudice or affect Lender’s right to initiate
and complete a judicial or non-judicial foreclosure under the Deed of Trust or
this Agreement. The Deed of Trust and this Agreement evidences the consensual
granting of a personal property security interest in certain personal property
of Borrower as to which such a security interest may be granted, as permitted by
the California UCC; the parties do not intend that the exercise by Lender of any
of its rights or remedies hereunder shall have any different consequences under
Section 726 than the exercise of rights or remedies under any other security
agreement under which a secured party has been granted a security interest in
other types of personal property.

 

Section 9.22 Post-Closing Covenants. Within thirty (30) days after the Closing
Date (or ninety (90) days, for clause (c) below), Borrower will provide Lender
with (a) a survey of the Property which is prepared in accordance with the 2016
Minimum Standard details for ALTA/NSPS Surveys (the “Survey”), (b) a certificate
of good standing issued by the Secretary of State of California, and (c)
evidence that the violation cited by the City of Anaheim Building Department
(Case No. CE13-00910) relating to employee parking on the city streets has been
cured or otherwise satisfactorily resolved. The Survey must be acceptable to the
Title Company to amend the Title Insurance Policy. If any of the Survey, or the
certificate of good standing, or evidence of the cure or resolution of the City
violation is not provided within such thirty (30) day (or ninety (90) days, as
applicable) period, or if the Survey is provided and either (a) it is not
acceptable to the Title Company or (b) it reveals any matters which, in Lender’s
sole but good faith opinion, materially and adversely affects title to or the
value of the Property, then a Default will be deemed to have occurred. If the
Default is not cured within ten (10) Business Days after notice from Lender to
Borrower, an Event of Default will be deemed to have occurred.

 

[NO FURTHER TEXT ON THIS PAGE]

 



  50

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 



  LENDER:

 

 

 

 

RD Carnegie LLC, a Delaware limited liability company

 

        By:

 

 

Luis Sierra

     

Its Authorized Signatory

 



 

 

[signatures continue on following page]

 

  51

   



 



  BORROWER:

 

 

 

 

 

 

1815 Carnegie LLC, a California limited liability company

 

   

 

    By:

Terra Tech Corp., a Nevada corporation, doing business in California as 2040
Main Street Corp., its Sole Member

 

 

 

     

By:

     

 

Derek Peterson

Its Chief Executive Officer

 

 



 

52


   



 

SCHEDULE I



 

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:

 

(a) Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Property, entering into this Agreement
with the Lender, refinancing the Property in connection with a permitted
repayment of the Loan, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) has not owned,
does not own, and will not own any asset or property other than (A) the
Property, and (B) incidental personal property necessary for the ownership or
operation of the Property.

 

(b) Borrower has not engaged and will not engage in any business other than the
ownership, management and operation of the Property and Borrower will conduct
and operate its business as presently conducted and operated.

 

(c) Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower, except upon terms and conditions that are intrinsically
fair, commercially reasonable, and no less favorable to it than would be
available on an arms-length basis with third parties other than any such party.

 

(d) Borrower has not incurred and will not incur any Indebtedness other than
Permitted Indebtedness.

 

(e) Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.

 

(f) Borrower has been, is, and intends to remain solvent and Borrower has paid
and intends to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

 

(g) Borrower has done or caused to be done, and will do, all things necessary to
observe organizational formalities and preserve its existence, and Borrower has
not, will not (i) terminate or fail to comply with the provisions of its
organizational documents, or (ii) unless Lender has consented, amend, modify or
otherwise change its organizational documents.

 

(h) Except to the extent that Borrower is (i) required to file consolidated tax
returns by law; or (ii) treated as a “disregarded entity” for tax purposes and
is not required to file tax returns under applicable law, (1) Borrower has
maintained and will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any other Person; (2)
Borrower’s assets will not be listed as assets on the financial statement of any
other Person; it being understood that Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such Affiliates and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliates or any other Person, and (ii) such assets shall be listed on
Borrower’s own separate balance sheet; and (3) Borrower will file its own tax
returns (to the extent Borrower is required to file any tax returns) and will
not file a consolidated federal income tax return with any other Person.
Borrower has maintained and shall maintain its books, records, resolutions and
agreements in accordance with this Agreement.

 

 

Sch. I-1


   



 

(i) Borrower has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower
(recognizing that Borrower may be treated as a “disregarded entity” for tax
purposes and is not required to file tax returns for tax purposes under
applicable law)), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall, to the extent reasonably necessary for the operation of its business,
maintain and utilize separate stationery, invoices and checks bearing its own
name.

 

(j) Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.

 

(k) Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.

 

(l) Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

 

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

 

(n) Borrower has not and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.

 

(o) The organizational documents of Borrower shall provide that the business and
affairs of Borrower shall be (A) managed by or under the direction of a board of
one or more directors designated by Borrower’s sole member (the “Sole Member”)
or (B) a committee of managers designated by Sole Member (a “Committee”) or (C)
by Sole Member.

 

 

Sch. I-2


   



 

(p) The organizational documents of Borrower shall also provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

 

(q) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, except as expressly permitted
pursuant to the terms of this Agreement, (i) Sole Member may not resign, and
(ii) no additional member shall be admitted to Borrower.

 

(r) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding: (i) Borrower shall be dissolved,
and its affairs shall be wound up, only upon the first to occur of the
following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower in Borrower unless
the business of Borrower is continued in a manner permitted by its operating
agreement or under the California Revised Uniform Limited Liability Company Act
(the “Act”), or (B) the entry of a decree of judicial dissolution under the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (I) to continue the existence of Borrower, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member shall not cause such Sole
Member to cease to be a member of Borrower and upon the occurrence of such an
event, the business of Borrower shall continue without dissolution; (iv) in the
event of the dissolution of Borrower, Borrower shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of Borrower in an orderly manner), and the assets of Borrower shall be
applied in the manner, and in the order of priority, set forth in the Act; and
(v) to the fullest extent permitted by law, the Sole Member shall irrevocably
waive any right or power that they might have to cause Borrower or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of Borrower, to compel any sale of all or any portion of
the assets of Borrower pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of Borrower.

 

(s) If Lender requires an Insolvency Opinion, Borrower shall conduct its
business so that the assumptions made with respect to Borrower in the Insolvency
Opinion shall be true and correct in all material respects. In connection with
the foregoing, Borrower hereby covenants and agrees that it will comply with or
cause the compliance with, (i) all of the facts and assumptions (whether
regarding Borrower or any other Person) set forth in the Insolvency Opinion,
(ii) all of the representations, warranties and covenants on this Schedule I,
and (iii) all of the organizational documents of Borrower. Nothing contained in
this clause (u) shall require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.

 

 

Sch. I-3


   



 

(t) Borrower has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

 

(u) Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.

 

(v) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

 

(w) Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

 

(x) Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets for the benefit of any other Person.

 

(y) Borrower has and will have no obligation to indemnify its officers,
directors or members, as the case may be, or has such an obligation that is
fully subordinated to the Debt and will not constitute a claim against it if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation.

 

(z) Borrower has not, does not, and will not have any of its obligations
guaranteed by an Affiliate (other than from the Guarantor with respect to the
Loan).

 

 



 

Sch. I-4


   



 

EXHIBIT A

 

LEGAL DESCRIPTION

 

LOT 12 OF TRACT NO. 5771, IN THE CITY OF SANTA ANA, COUNTY OF ORANGE, STATE OF
CALIFORNIA, AS SHOWN ON A MAP RECORDED IN BOOK 210, PAGES 39, 40 AND 41 OF
MISCELLANEOUS MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

 



 



 